FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 10, 2022

                                        No. 04-21-00473-CV

                     IN THE INTEREST OF Z.I.E.C.H. AND L.J.C.H.--C

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01727
                          Honorable Kimberly Burley, Judge Presiding


                                           ORDER
       Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex.
App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders procedure in appeal
from termination of parental rights). The State has filed a letter waiving its right to file an
appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If appellant desires to file a pro se brief, he
must do so within twenty days from the date of this order. If appellant files a pro se brief, the
State may file a responsive brief no later than twenty days after the date appellant’s pro se brief
is filed in this court. It is further ORDERED that the motion to withdraw, filed by appellant’s
counsel, is HELD IN ABEYANCE pending further order of the court.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court